UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009. COMMISSION FILE NUMBER 000-52363 SAHARA MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 74-2820999 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 81 Greene Street, 4th Floor New York, New York 10012 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 343-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes / / No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes /x / No / / APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of May 14, 2009, there were 30,878,710 outstanding shares of the Registrant's Common Stock, $.003 par value. 1 SAHARA MEDIA HOLDINGS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2009 and 2008 and for the period January 18, 2005 (date of inception) through March 31, 2009 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity (Deficiency) for the three months ended March31, 2009 (unaudited) and for theperiodJanuary 18, 2005 (date of inception) through March 31, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 and for the period January 18, 2005 (date of inception) through March 31, 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 2 SAHARA MEDIA HOLDINGS, INC. PART I Financial Information ITEM 1CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO THE FINANCIAL STATEMENTS. Sahara Media Holdings, Inc. (a development stage enterprise) Consolidated Balance Sheets March 31, 2009 December 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,959,414 $ 4,437,465 Cash, restricted 500,311 - Prepaid expenses and other 28,753 44,988 Total current assets 3,488,478 4,482,453 Cash in escrow - 40,000 Property and equipment, net 25,091 26,481 Intangible assets, net 3,394,892 3,424,425 Security deposits 37,200 37,200 Total assets $ 6,945,661 $ 8,010,559 Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ 120,948 $ 134,228 Share liability 442,647 87,500 Total current liabilities 563,595 221,728 Commitments and contingencies Stockholders' equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.003 par value; 50,000,000 shares authorized;; 30,812,042 shares issued and outstanding at March 31, 2009 andDecember 31, 2008 92,436 92,436 Additional paid-in capital 11,701,666 11,690,851 Deficit accumulated during the development stage (5,412,036 ) (3,994,456 ) Total stockholders' equity 6,382,066 7,788,831 Total liabilities and stockholders' equity $ 6,945,661 $ 8,010,559 See notes to consolidated financial statements. 3 Sahara Media Holdings, Inc. (a development stage enterprise) Consolidated Statements of Operations (Unaudited) Period from inception (January 18, 2005) through March 31, 2009 Three Months Ended March 31, 2009 2008 Revenue $ 3,472 $ - $ 39,002 Costs and expenses: Product development 202,535 27,363 858,129 Selling and marketing 82,514 - 332,464 General and administrative 1,142,631 63,079 4,081,065 Loss from operations (1,424,208 ) (90,442 ) (5,232,656 ) Interest income 6,628 - 31,236 Interest expense- related party - (9,837 ) (96,735 ) Interest expense - (7,932 ) (113,881 ) Net loss $ (1,417,580 ) $ (108,211 ) $ (5,412,036 ) Basic and diluted loss per share $ (0.05 ) $ (0.05 ) Weighted average common shares - basic and diluted 30,812,042 1,977,100 See notes to consolidated financial statements. 4 Sahara Media Holdings, Inc. (a development stage company) Consolidated Statements of Changes in Stockholders' Equity (Deficiency) For the Period from Date of Inception (January 18, 2005) through March 31, 2009 (Unaudited) Deficit Accumulated Total Additional During the Stockholders' Common Stock Paid-in Development Equity Shares Amount Capital Stage (Deficiency) Balance atJanuary 18, 2005 - $ - $ - $ - Issuance of common stock to founder net of cancellation 1,147,500 12 194,368 194,380 Issuance of common stock to director 120,000 1 119 120 Issuance of common stock to investors 499,800 5 495 500 Issuance of common stock to investor 15,000 - - - Net loss $ (405,269 ) (405,269 ) Balance at December 31, 2005 1,782,300 18 194,982 (405,269 ) (210,269 ) Issuance of common stock to consultant 30,000 - Net loss (826,402 ) (826,402 ) Balance at December 31, 2006 1,812,300 18 194,982 (1,231,671 ) (1,036,671 ) Issuance of common stock on exercise of warrant 164,800 2 - 2 Net loss (728,729 ) (728,729 ) Balance at December 31, 2007 1,977,100 20 194,982 (1,960,400 ) (1,765,398 ) Issuance of common stock to founder to settle note payable and advances to related parties 13,363,390 134 1,303,709 1,303,843 Cancellation of common stock on settlement (1,147,500 ) (11 ) - (11 ) Issuance of common stock to founder 100,000 1 524,999 525,000 Issuance of common stock to a director to settle note payable to a related party and accrued interest 452,000 5 139,237 139,242 Issuance of common stock to a consultant to settle accrued consulting fees to a related party 210,000 2 142,418 142,420 Cancellation of common stock on settlement (30,000 ) - - - Cancellation of common stock (312,300 ) (3 ) - (3 ) Issuance of common stock to a consultant to settle acrrued consulting fees to a related party 5,500 - 8,197 8,197 Issuance of common stock to settle accrued charges on note payable 724,000 7 11,993 12,000 Cancellation of common stock on settlement of accrued charges (164,800 ) (2 ) - (2 ) Issuance of common stock to settle note payable and accrued interest 140,000 1 111,392 111,393 Issuance of common stock to settle accrued consulting fees 480,000 5 25,782 25,787 Issuance of common stock to settle note payable and accrued interest 19,610 - 19,610 19,610 Issuance of common stock to an investor 100,000 1 49,999 50,000 Issuance of common stock to consultant 200,000 2 3,998 4,000 Issuance of common stock to settle note payable and accrued interest 31,000 - - - Issuance of common stock 27,000 - 25,000 25,000 Issuance of common stock to an investor 100,000 1 49,999 50,000 Issuance of common stock to founder's company as consideration for consulting services 400,000 4 (4 ) - Issuance of common stock to a related party as additional consideration for purchase of database 1,425,000 14 1,781,236 1,781,250 Issuance of common stock to a stockholder as consideration for a bridge loan 50,000 150 62,350 62,500 Par value of common shares under plan of merger 818,000 2,454 (2,454 ) - Cancellation of common shares under plan of merger (18,150,000 ) (181 ) 181 - Issuance of common shares and recapitalization under plan of merger 18,150,000 54,450 (54,450 ) - See notes to consolidated financial statements. 5 Sahara Media Holdings, Inc. (a development stage company) Consolidated Statements of Changes in Stockholders' Equity (Deficiency) For the Period from Date of Inception (January 18, 2005) through March 31, 2009 (Unaudited) Deficit Accumulated Total Additional During the Stockholders' Common Stock Paid-in Development Equity Shares Amount Capital Stage (Deficiency) Issuance of common stock to investors net of issuance costs of $2,370,478 for private placement 6,526,159 19,578 5,768,310 5,787,888 Issuance of common stock as additional consideration for bridge loan 500,000 1,350 (1,350 ) - Issuance of common stock as additional consideration for for private placement brokerage 3,000,000 9,000 (9,000 ) - Issuance of common stock to consultant for services 100,000 300 (300 ) - Issuance of common stock to consultant for services related to private placement 50,000 150 (150 ) - Issuance of common stock as additional consideration for legal services related to private placement 250,000 750 (750 ) - Issuance of common stock to investors net of issuance costs of $242,897 for private placement 1,417,883 4,254 1,525,102 1,529,356 Stock based compensation for warrants issued to consultant - - 10,815 10,815 Net loss (2,034,056 ) (2,034,056 ) Balance at December 31, 2008 30,812,042 92,436 11,690,851 (3,994,456 ) 7,788,831 Stock based compensation for warrants issued to consultant - - 10,815 10,815 Net loss (1,417,580 ) (1,417,580 ) Balance at March 31, 2009 (Unaudited) 30,812,042 $ 92,436 $ 11,701,666 $ (5,412,036 ) $ 6,382,066 See notes to consolidated financial statements. 6 Sahara Media Holdings, Inc. (a development stage company) Consolidated Statements of Cash Flows (Unaudited) Period from inception (January 18, 2005) Three Months Ended through March 31. March 31, 2009 2008 2009 Cash flows from operating activities: Net loss $ (1,417,580 ) $ (108,211 ) $ (5,412,036 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 61,423 22,095 413,249 Stock-based consulting expense 10,815 - 21,630 Share liability 355,147 - 442,647 Amortization of debt discount - 1,750 21,000 Issuance of stock as additional consideration for bridge loan - - 62,500 Changes in assets and liabilities: Prepaid expenses and other 16,235 - (28,753 ) Security deposits - - (37,200 ) Accounts payable and accrued expenses (13,280 ) (1,126 ) 257,526 Accrued expenses, related parties - 32,191 235,193 Accrued salary, related parties - 37,500 525,000 Subscription liability - - 406,000 Net cash used in operating activities (987,240 ) (15,801 ) (3,093,244 ) Cash flows from investing activities: Acquisition of trademark intangibles - - (618,673 ) Capitalization of website development costs (30,500 ) - (580,500 ) Acquisition of intangible assets - related party - - (825,000 ) Acquisition of property and equipment - - (27,809 ) Cash in escrow 40,000 - - Net cash provided by (used in) investing activities 9,500 - (2,051,982 ) Cash flows from financing activities: Payment made to restricted cash (500,311 ) - (500,311 ) Issuance of common stock, net of issuance costs - - 7,686,886 Notes payable, related parties - 6,338 601,734 Notes payable - 7,933 316,331 Net cash (used in) provided by financing activities (500,311 ) 14,271 8,104,640 Net (decrease) increase in cash and cash equivalents (1,478,051 ) (1,530 ) 2,959,414 Cash and cash equivalents, beginning of period 4,437,465 1,530 - Cash and cash equivalents, end of period $ 2,959,414 $ - $ 2,959,414 Cash paid for: Interest $ - $ - $ - Income Taxes $ - $ - $ - See notes to consolidated financial statements. 7 Sahara Media Holdings, Inc. (a development stage company) Consolidated Statements of Cash Flows (Unaudited) Period from inception (January 18, 2005) Three Months Ended through March 31, March 31, March 31, 2009 2008 2009 Supplemental disclosures of cash flow information: Noncash Financing Activities Issuance of common shares to settle: Notes payable and accrued interest, related parties $ - $ - $ 601,734 Note payable and accrued interest - - 337,331 Advances. accrued expenses and other, related party - - 1,156,660 Accounts payable and accrued expenses - - 181,323 $ - $ - $ 2,277,048 Noncash Investing Activities Issuance of common shares to acquire intangible asset $ - $ - $ 1,781,250 See notes to consolidated financial statements. 8 Sahara Media Holdings, Inc. Notes to Consolidated Financial Statements For the Three Months ended March 31, 2009 and 2008 (Unaudited) 1. Nature of Business Sahara Media Holdings, Inc. (the “Company”) is a Delaware corporation organized on September 26, 1997 under the name Keystone Entertainment, Inc. On January 14, 1998, the corporate name was changed to Mac Filmworks, Inc. On September 26, 2008, the corporate name was changed to Sahara Media Holdings, Inc. Sahara Media Holdings, Inc. is the parent company of Sahara Media, Inc., a Delaware corporation formed in January 2005 (“Sahara”), which is a development-stage company located in New York City. Since its formation, Sahara has concentrated on the development of its business strategy. Until March 2004, Vanguarde Media, an entity not affiliated with Sahara, published Honey Magazine, a publication aimed at the 18-34 urban female demographic.As a result of financial difficulties of Vanguarde Media, Honey Magazine ceased publishing.Vanguarde Media filed for bankruptcy and in February 2005 Sahara through the bankruptcy proceedings purchased the “Honey” trademark for the class of paper goods and printed matter. Saharalaunched Honey as an online magazine and social network targeting the 18-34 urban female demographic, in March 2009.The Companyexpects that the primary components ofthe business will be: ● The online magazine Honeymag.com ● The social network Hivespot.com ● Our database of approximately 3.9 million names in the 18-34 urban female demographic (the “Honey Database") On September 17, 2008, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”), with Sahara Media Acquisitions, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (the “Subsidiary”) and Sahara, a Delaware corporation.Pursuant to the Merger Agreement, which closed on September 17, 2008 (the “Closing Date”), the Subsidiary merged into Sahara and Sahara became a wholly-owned subsidiary of the Company. Pursuant to the Merger Agreement, the Company issued 18,150,000 shares of the Company’s Common Stock to the shareholders of Sahara. (the “Acquisition Shares”) (subject to the placement of 5,000,000 Acquisition Shares in escrow pursuant to the Escrow Agreement (defined below)), representing approximately 58.9% of the Company’s aggregate issued and outstanding common stock following the closing of the Merger Agreement and the Private Placement (defined below), and the outstanding shares of common stock of Sahara Media were cancelled and converted into the right to receive the Acquisition Shares. The acquisition of Sahara was treated as a recapitalization, and the business of Sahara became the business of the Company. At the time of the recapitalization, the Company was not engaged in any active business. The accounting rules for recapitalizations require that beginning September 17, 2008, the date of the recapitalization, the balance sheet reflects the assets and liabilities of Sahara Media Holdings, Inc.and the equity accounts were recapitalized to reflect the newly capitalized company. The results of operations reflect the operations of Sahara Media, Inc. for the periods presented. 9 2. Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance withU.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial statement presentation and in accordance with the instructions to Form 10-Q. Accordingly, they do not include all the information and footnotes necessary for complete financial statement presentation.In the opinion of management, the consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the consolidated financial position as of March 31, 2009 and the consolidated results of operations and cash flows for the three months ended March 31, 2009 and2008, and the period January 18, 2005 (date of inception) through March 31, 2009. Interim results are not necessarily indicative of the results to be expected for a full year. Reference is made to the consolidated financial statements of the Company contained in its Annual Report on Form 10-K for the year ended December 31, 2008. 3.Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Sahara Media, Inc.All significant intercompany accounts and transactions have been eliminated. Use of Estimates The preparation of the consolidated financial statements in accordance with U. S. generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from these estimates.The significant estimates and assumptions made by the Company are in the area of valuation allowances for deferred tax assets, valuation of share-based payments, and the carrying value of the intangible assets. Intangible Assets Intangible assets, initially recorded at cost, approximate fair valueat the time of purchase. Amortization is provided for on a straight-line basis over the estimated useful lives of the assets, which is estimated to be 7 years. The Company evaluates the recoverability of its intangible assets periodically and takes into account events or circumstances that warrant revised estimates of their useful lives or that indicate that an impairment exists. Revenue Recognition Revenue is recognized when all of the following criteria are met:(1) persuasive evidence that an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed and determinable; and, (4) collectibility is reasonably assured. Income Taxes The Company accounts for income taxes using the asset and liability method.Deferred taxes are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse.Valuation allowances are provided if, based upon the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. Effective
